                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

DOROTHY M. BAKER,                            )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       Civil No. 1:19-cv-01035-STA-jay
                                             )
APPLE INVESTORS GROUP LLC,                   )
d/b/a APPLEBEE’S NEIGHBORHOOD                )
GRILL AND BAR,                               )
                                             )
               Defendant.                    )

                ORDER DENYING PLAINTIFF’S MOTION TO REMAND
                AND GRANTING DEFENDANT’S MOTION TO STRIKE

       Plaintiff Dorothy M. Baker filed this action in the Dyer County Circuit Court against

Apple Investors Group, LLC d/b/a Applebee’s Neighborhood Grill & Bar (“Applebee’s), and

Sherry D. Cox, manager of Applebee’s, for injuries she allegedly received as the result of a slip

and fall accident. Defendant Applebee’s removed the action to this Court on February 22, 2019,

with jurisdiction predicated on diversity of citizenship, 28 U.S.C. § 1332. Plaintiff has filed a

motion to remand to state court (ECF No. 11), and Defendant has filed a response to the motion.

(ECF No. 12.) Defendant has filed a motion to strike Sherry D. Cox from the pleadings (ECF

No. 15), and Plaintiff has responded to that motion. (ECF No. 17.) For the reasons set forth

below, the motion to remand is DENIED, and the motion to strike is GRANTED.

       The grounds for Plaintiff’s motion to remand are based, in part, on Defendant’s defective

notice of removal. Therefore, the Court will look at Defendant’s motion to strike first to

determine whether those defects may be cured by Defendant’s motion. It is undisputed that both

Plaintiff and Sherry D. Cox are residents of Tennessee, while Defendant Applebee’s is a resident

of Florida. It is also undisputed that the presence of Cox in this lawsuit would defeat the Court’s
§ 1332 diversity jurisdiction. Plaintiff contends that Cox was present in the lawsuit at the time of

removal because Defendant Applebee included her in its notice of removal and supporting

documentation, including listing her in the style of the case and in the allegations that support the

basis of the removal, even though Cox is not listed as a defendant in the amended complaint filed

in state court and no allegations are made against her. Defendant has responded that the

inclusion of Cox in those documents was a “clerical error” and has moved to strike Cox from the

removal papers.

       Section 1446(a) of Title 28 of the United States Code sets forth the procedural

requirements for a proper notice of removal.

       A defendant or defendants desiring to remove any civil action from a State court
       shall file in the district court of the United States for the district and division
       within which such action is pending a notice of removal signed pursuant to Rule
       11 of the Federal Rules of Civil Procedure and containing a short and plain
       statement of the grounds for removal, together with a copy of all process,
       pleadings, and orders served upon such defendant or defendants in such action.

28 U.S.C. § 1446. In the present case, Defendant’s notice of removal contains the following

defects:   the notice of removal states that Cox and Plaintiff are citizens of Tennessee; Cox is

listed as a party in the body of the removal pleadings as well as the case captions in each of its

filings; the civil cover sheet lists Cox as a party to the lawsuit; and Defendant failed to include

copies of all the state court records in its notice of removal such as the return of service for

Defendant and for Cox and the consent order allowing Plaintiff permission to file an amended

complaint.

       After the expiration of the thirty-day period for seeking removal, the notice of removal

may be amended only to correct technical defects such as “an imperfect statement of citizenship,

or [to] state the previously articulated grounds more fully, or [to] correct the jurisdictional

amount. Completely new grounds for removal may not be added and missing allegations may not




                                                 2
be furnished ....” 14C Charles A. Wright, Arthur R. Miller & Edward H. Cooper, Federal

Practice and Procedure § 3733 at 357-61 (3d ed.1998) (footnotes omitted). See also Uppal v.

Elec. Data Sys., 316 F. Supp. 2d 531, 535 (E.D. Mich. 2004) (collecting cases holding that, after

the thirty-day period, a defendant may seek to amend the notice of removal “only . . . to clarify

the jurisdictional grounds for removal, which were unartfully stated in the original notice.”)

       In the present case, Defendant filed its motion to strike Cox from the pleadings after the

expiration of the allowable time period for seeking removal.           Therefore, the Court must

determine if her inclusion in the removal papers was a technical defect such that Defendant

should be allowed to strike her from those papers. The Court finds that Defendant’s motion is

meritorious because striking Cox from the pleadings at this juncture is a “technical correction”

rather than an assertion of “new grounds for jurisdiction.” See Cent. Bank v. Jerrolds, 2015 WL

1486368 at *5 n. 5 (W.D. Tenn. Mar. 31, 2015) (Although “technical corrections” are permitted,

“new grounds for federal jurisdiction” may not be asserted after the initial 30–day removal

window expires. (citations omitted)). C.f. Tech Hills II Assocs. v. Phoenix Home Life Mut. Ins.

Co., 5 F.3d 963, 969 (6th Cir. 1993) (granting leave to amend removal notice to add allegations

of citizenship of individual partners (who were already parties) in further support of defendant’s

claim that there was complete diversity); Gafford v. G .E. Co., 997 F.2d 150, 164 (6th Cir. 1993)

(allowing amended notice of removal to correct defendant’s principal place of business). The

Court grants Defendant’s motion to strike Sherry D. Cox from its removal pleadings pursuant to

the authority cited above.

       In the alternative, Defendant asks the Court to strike Cox from the pleadings under Rule

21 of the Federal Rules of Civil Procedure. Rule 21 allows a court to retain jurisdiction by

severing claims against nondiverse dispensable defendants. See Newman–Green, Inc. v. Alfonzo–




                                                 3
Larrain, 490 U.S. 826, 832 (1989) (“[I]t is well settled that Rule 21 invests district courts with

authority to allow a dispensable nondiverse party to be dropped at any time, even after judgment

has been rendered.”); Soberay Mach. & Equip. Co. v. MRF Ltd., 181 F.3d 759, 763 (6th Cir.

1999) (“[I]t is appropriate to drop a nondiverse and dispensable party from litigation in order to

achieve diversity.”); Safeco Ins. Co. v. City of White House, 36 F.3d 540, 545 (6th Cir. 1994)

(“Rule 21 of the Federal Rules of Civil Procedure permits a district court to retain diversity

jurisdiction over a case by dropping a nondiverse party if that party’s presence in the action is

not required under Federal Rule of Civil Procedure 19.”).

       The fact that Plaintiff filed an amended complaint in state court eliminating her claims

against Cox is evidence that Cox is a dispensable party to the litigation. Therefore, the Court

also grants Defendant’s motion to strike under Rule 21.

       Next, the Court will consider Plaintiff’s motion to remand. A defendant may remove any

civil action “of which the district courts of the United States have original jurisdiction.” 28

U.S.C. § 1441(a). Once a case is removed, a plaintiff may bring a motion to remand under 28

U.S.C. § 1447(c). “[R]emoval statutes are to be narrowly construed,” Long v. Bando Mfg. Of

America, Inc., 201 F.3d 754, 757 (6th Cir. 2000), and “all doubts as to the propriety of removal

are resolved in favor of remand.” Coyne v. Am. Tobacco Co., 183 F.3d 488, 493 (6th Cir. 1999).

The removing party bears the burden of showing that federal jurisdiction exists. See Rogers v.

Wal–Mart Stores, Inc., 230 F.3d 868, 871–72 (6th Cir. 2000). Plaintiff contends that this matter

should be remanded for lack of diversity because (1) the removal papers list Cox, who is

nondiverse, as a defendant and (2) Cox has not been dismissed from the lawsuit even though the

amended complaint does not name her as a defendant.




                                                4
       As for Plaintiff’s first contention concerning the removal papers, as discussed above, the

inclusion of Cox was merely a technical defect that has been cured by the granting of

Defendant’s motion to strike. Plaintiff’s second contention is also without merit. It is well

settled that an amended complaint supersedes the original complaint. See Florida Dep’t of State

v. Treasure Salvors, Inc., 458 U.S. 670, 702 (1982) (White, J., concurring in part & dissenting in

part on other grounds, joined by Powell, Rehnquist, & O’Connor, JJ.) (“[O]nce accepted, an

amended complaint replaces the original.”); H.G. Hill Realty Co. v. Re/Max Carriage House,

Inc., 428 S.W.3d 23, 35 (Tenn. Ct. App. 2013) (explaining that an amended complaint

“supersedes and destroys the original complaint as a pleading”).

       Plaintiff was granted permission by the state court to file an amended complaint (Consent

Order, ECF No. 11-4), and she did so. (Amd. Cmplt. pp. 9 – 13, ECF No. 1-2). The amended

complaint makes no allegations against Cox and does not list her as a defendant; therefore, she

was not a party to this lawsuit at the time of removal, and complete diversity exists.

Accordingly, Plaintiff’s motion to remand is denied.

       In summary, Defendant Appleby’s motion to strike Sherry D. Cox from the removal

pleadings is GRANTED. The Clerk of the Court is directed to terminate Cox as a defendant.

Defendant will have fourteen (14) days from the entry of this order in which to file an amended

answer. Plaintiff’s motion to remand is DENIED.

       IT IS SO ORDERED.

                                                       s/ S. Thomas Anderson
                                                       S.THOMAS ANDERSON
                                                       CHIEF UNITD STATES DISTRICT JUDGE


                                                       Date:   May 6, 2019.




                                                5
